Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 21, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  154364                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  GRASS LAKE IMPROVEMENT BOARD,                                                                          Kurtis T. Wilder,
           Petitioner-Appellant,                                                                                     Justices


  v                                                                SC: 154364
                                                                   COA: 326571
                                                                   Ingham CC: 2014-001064-AA
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
           Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 21, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties may file supplemental briefs within 42 days of the date of this order. They
  should not submit mere restatements of their application papers.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 21, 2017
           p0614
                                                                              Clerk